     Case: 1:19-cr-00390-DCN Doc #: 20 Filed: 11/26/19 1 of 2. PageID #: 125



                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


UNITED STATES OF AMERICA,                        CASE NO.: 1:19-CR-00390

      Plaintiff,
                                                 JUDGE DONALD C. NUGENT
~ vs ~

RAUL TORRES,                                     SECOND UNOPPOSED
                                                 MOTION TO CONTINUE SENTENCING
      Defendant.                                 HEARING FOR FORTY-FIVE (45) DAYS


         Now comes the Defendant, Raul Torres, by and through his undersigned

counsel, and respectfully requests this Honorable Court issue an Order continuing the

Sentencing Hearing, presently scheduled for December 17, 2019, for a period of forty-

five (45) days, for the following reasons.

         The Government and the Defendant agreed upon a restitution payment in the

amount of $1,037,000.00, to be paid prior to Sentencing. To date, Defendant has been

able to secure more than $900,000.00 of the necessary funds to be applied to the

restitution. Defendant has been diligent in his efforts to secure the full $1,037,000.00

restitution payment and is confident he will have the full amount should his Sentencing

Hearing be continued for forty-five (45) days.

         WHEREFORE, for the foregoing reasons, it is respectfully requested that this

Honorable Court issue an Order continuing the Sentencing Hearing, presently

scheduled for December 17, 2019, for a period of forty-five (45) days. The Government

has been consulted on this motion and does not object.
     Case: 1:19-cr-00390-DCN Doc #: 20 Filed: 11/26/19 2 of 2. PageID #: 126




                                            Respectfully submitted,


                                            /s/ - Michael J. Goldberg
                                            THE GOLDBERG LAW FIRM
                                            BY: MICHAEL J. GOLDBERG
                                            Ohio Reg. No.: 0040839
                                            323 Lakeside Avenue, Suite 450
                                            Cleveland, Ohio 44113
                                            (216) 696-4514 - Telephone
                                            (216) 781-6242 - Facsimile
                                            mjgjd@aol.com - Email
                                            www.michaeljgoldberg.net – Website

                                            Counsel for DEFENDANT RAUL TORRES



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of November, 2019, a copy of the foregoing

has been filed electronically. Notice of this filing will be sent to all parties by operation of

the Court’s electronic filing system. Parties may access this filing through the Court’s

system.


                                            /s/ - Michael J. Goldberg
                                            MICHAEL J. GOLDBERG, ESQ.




                                               2
